Citation Nr: 0710042	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-36 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for residuals of a facial fracture.

2.  Entitlement to service connection for residuals of a 
facial fracture.

3.  Entitlement to service connection for an eye disorder 
causing blindness in both eyes.

4.  Entitlement to a compensable rating for chronic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Phoenix, Arizona, which in part reopened and denied service 
connection for residuals of a facial fracture and continued a 
noncompensable rating for chronic sinusitis.  This matter 
also comes before the Board from a March 2005 rating decision 
that denied service connection for an eye disorder causing 
blindness in both eyes. 

The Board notes that the veteran also appealed the portion of 
the February 2004 rating decision that denied service 
connection for a right wrist disorder, a right elbow disorder 
and granted service connection for hearing loss with a 30 
percent initial rating assigned.  The RO granted service 
connection for right wrist and right elbow disorders in a 
September 2004 rating decision, thereby removing these issues 
from appellate status.  The veteran then withdrew his claim 
for an increased rating for bilateral hearing loss in a 
signed statement received in October 2005.  Therefore these 
issues are no longer before the Board.

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge at the RO in October 2005.  A 
transcript of the hearing is associated with the claims file.  

The veteran is noted to have filed a notice of disagreement 
with an April 2006 rating that granted a 10 percent rating 
for a right elbow disorder.  The appellate period for this 
matter remains open as the RO issued a statement of the case 
in March 2007 and the veteran has yet to submit a substantive 
appeal.  

The veteran's motion to advance this claim on the docket was 
granted by the undersigned Veterans Law Judge in October 
2006.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The reopened claim for service connection for residuals of a 
facial fracture is REMANDED to the agency of original 
jurisdiction (AOJ).  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  A December 1950 rating decision, denied the veteran's 
claim for service connection for residuals of a facial 
fracture.  The veteran did not appeal this determination.

2.  New evidence received since the December 1950 decision 
does relate to an unestablished fact necessary to 
substantiate the claim.

3.  The competent medical evidence reflects that it is less 
than likely that the veteran's eye disorder resulting in 
blindness of both eyes is related to service.

4.  The veteran's rhinitis is not shown to be causing greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side, nor is there evidence of 
nasal polyps.  The records show he had one episode of an 
upper respiratory infection treated in May 2005, with no 
evidence that this was incapaciting.  


CONCLUSIONS OF LAW

1.  The December 1950 decision, denying a claim for service 
connection for residuals of a facial fracture, is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
December 1950 decision, and the claim for service connection 
for residuals of a facial fracture is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  An eye disorder resulting in blindness of both eyes was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.102, 3.303, (2006).

4.  The criteria for a compensable disability rating for 
chronic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.97, Diagnostic Codes 6513, 6522 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claims on appeal were 
received in June 2003 (reopen service connection claim for 
facial fracture and increased rating claim for rhinitis) and 
May 2004 (service connection for eyes).  The RO issued a duty 
to assist letter in July 2003 that addressed the increased 
rating claim and the claim to reopen.  The RO also sent a 
duty to assist letter addressing the service connection claim 
for the eye disorder in June 2004.  After the February 2004 
rating decision reopened and denied the facial fracture claim 
and the increased rating claim, and after the March 2005 
rating decision denied the service connection claim for the 
eye problems, the RO sent another duty to assist letter in 
October 2004 and February 2006 addressing the increased 
rating issues, as well as the service connection claim for 
facial fracture, and in December 2004 addressing the eyes 
claim.  

These letters provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to an 
increased rating, which included notice of the requirements 
to prevail on these types of claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  The duty to assist 
letter specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
Although these documents failed to provide the veteran with 
the correct law addressing the issue of new and material 
evidence as the RO had reopened this claim and denied it, in 
this case, the veteran is not prejudiced as the Board is also 
reopening this claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The September 2003 VA 
examination included examination of the veteran and review of 
the record and provides sufficient evidence to adjudicate the 
veteran's claim seeking entitlement to an increased rating 
for the rhinitis.  There is no need for a VA examination of 
the eyes in light of the unfavorable evidence in this claim.  
Regarding the facial injury claim, the evidence of record is 
sufficient to reopen this claim and an examination will be 
scheduled on remand.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson,   19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this claim in a 
letter dated in March 2006.  

Thus, the Board finds that no additional evidence, which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

II.  New and Material Evidence to Reopen Claim for Right 
Facial Fracture

Service connection for residuals of a facial fracture was 
denied by the RO in a December 1950 rating decision, with 
notice sent in January 1951.  The veteran did not appeal this 
decision and it became final.  The veteran has filed to 
reopen his claim for entitlement to service connection for 
residuals of a facial fracture in June 2003. 

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2006).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

As previously indicated, the Board has a legal duty to 
address the "new and material evidence" requirement 
regardless of the actions of the RO.  If the Board finds that 
no new and material evidence has been submitted it is bound 
by a statutory mandate not to consider the merits of the 
case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993). 

Service connection for right facial fracture was previously 
denied in a December 1950 decision, with notice sent in 
January 1951.  The veteran did not appeal this decision.  The 
basis for the denial at the time was that the residuals of 
the facial fracture, described at the time as "facial 
asymmetry" was not incurred in or aggravated by service.

Among the evidence previously before the RO in December 1950 
was service medical evidence showing that the veteran 
sustained a fracture to the right cheek bone in service.  
Although there were no actual records documenting the injury 
at the time it happened, his January 1946 separation 
examination noted a fracture of the right cheek bone in April 
1945.  However, the physical examination from the separation 
examination revealed no eye, nose, mouth, or other facial 
abnormalities.  

Also before the RO in December 1950 was an October 1950 VA 
examination which examined the sinuses and face in depth.  
His complaints were noted to include soreness over the right 
cheek and over the right eye.  The history of an accident in 
service with X-rays showing a fracture on the right side of 
the face was reported.  Physical examination revealed some 
slight tenderness just below the medial third of the right 
infra-orbital region and the nasal septum had an S shaped 
deviation causing about 30 percent obstruction of the right 
lower nostril and a 50 percent obstruction of the left upper 
nostril.  Otherwise the rest of the findings were 
unremarkable.  The examiner stated that at the time of this 
examination, he could not make out any bony abnormality or 
anything to account for the tenderness noted just below the 
medial third of the right infra-orbital region.  

An October 1950 VA X-ray reviewed by the RO in December 1950 
gave an impression of no roentgen evidence of an old or 
recent fracture of the facial bones or orbital margins, as 
well as normal frontal, ethmoid and sphenoid sinuses.  

Among the evidence submitted after December 1950 was a 
September 2003 computed tomography (CT) scan of the sinuses, 
that among the findings of the sinuses also revealed that the 
left maxillary antrum was smaller than the right, consistent 
with history of prior maxillary fracture.  

Also submitted after December 1950 was lay evidence submitted 
with his April 2004 notice of disagreement, consisting of a 
photograph apparently of the veteran dated in April 1945 in 
which he is pictured with a cast on his right arm and what 
appears to be a black eye on the right.  

Also among the additional evidence submitted was the 
veteran's testimony from his October 2005 hearing that he 
injured his right cheekbone in the same accident in which he 
fell and injured his right elbow.  He indicated that the 
accident happened around the time of President Roosevelt's 
death.  He said that no facial X-rays were taken at the time.  
He indicated that a photograph of him taken in 1945 when he 
was wearing a cast on his arm also showed a bruise under his 
eye.  Most significantly, he indicated that he has current 
symptoms of some facial pain in the right cheek region while 
chewing and some pain under his eye, which he felt were 
residuals from his right cheek fracture.  He also testified 
that he was in a train wreck while in service in January 
1946, but did not indicate whether this caused any injuries 
to his face.  

Based on a review of the evidence, the Board finds that new 
and material evidence has been received to reopen a 
previously denied claim for residuals of facial fracture.  
The evidence, specifically the CT findings from September 
2002 which showed findings consistent with a history of a 
prior maxillary fracture as well as the veteran's hearing 
testimony that he has some ongoing symptoms of facial pain in 
the right cheek region while chewing and some pain under his 
eye, which might possibly be ongoing residuals from his right 
cheek fracture that was documented in service.  Such evidence 
raises a reasonable possibility of substantiating this claim.

Under these circumstances, as new and material evidence has 
been received, the claim is now reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

III.  Service Connection for Blindness 

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
In addition, service-connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service medical records are negative eye symptomatology.  The 
veteran's entrance examination of June 1942 was negative for 
eye abnormalities.  A February 1944 eye examination was 
normal and showed 20/20 vision.  His January 1946 separation 
examination revealed normal vision of 20/20 and no eye 
abnormalities or history of eye problems noted. 

An October 1950 VA examination revealed normal eyes with his 
bilateral vision shown to be 20/25 uncorrected.  

There is no evidence of any treatment for any eye problems 
until 2002.  Private eye treatment records submitted dated 
between 2002 and 2004 reflect in December 2002, the veteran 
was seen for complaints of vision loss discovered 10 days 
ago, with complaints of the left eye so blurry that he almost 
could not see at all.  He indicated that he felt pain 7 years 
ago on and off until recently, but had attributed to overuse.  
He underwent fluorescein angioscopy of the eyes multiple 
times between January 2003 and February 2004.  Further eye 
treatment records, including surgery and examination records 
from January and February 2003 revealed findings of blood and 
fluid in the left eye and retinal pigment epithelium (RPE) 
degenerative changes in the right eye.  Subsequent records 
revealed continued pathology of RPE changes in the right eye, 
although in April 2003 his left eye had thinner blood and a 
small scar.  He was assessed with wet versus dry age related 
macular degeneration (AMD) in April 2003.  

By June 1993 the diagnosis of AMD was given and continued to 
be given in subsequent records thereafter.  The conditions of 
both eyes were noted to progressively deteriorate, and in 
October 2003, his right eye had RPE degeneration and RPE 
atrophy and his left eye had RPE degeneration and a fibrous 
in the eye.  By November 2003 the eye specialist stated that 
the veteran's visual acuity was 20/100 and instructed the 
veteran that he was no longer legally able to drive.  None of 
these records gave an etiology opinion for his eye problems.  

A January 2004 letter from the veteran's private eye doctor 
stated that the veteran's best corrected vision in the right 
eye was 20/100, left eye was 20/400 and for both eyes was 
20/100.  Internal examination showed dry macular degeneration 
in the right eye and wet degeneration in the left.  He was 
described as legally blind.  No opinion as to the cause of 
these eye conditions was given.  

A February 2004 private doctor's statement noted the veteran 
was legally blind.  The findings in February 2004 continued 
to show RPE degeneration on the right and macular scars and 
minimal fluid in the left eye.  A June 2004 private treatment 
record noted that the veteran wanted a prognosis of his AMD, 
and that he also raised questions regarding VA questions of 
whether he had a wartime disability due to gunfire causing 
AMD.  The eye specialist did not provide any opinion as to 
the question of this etiology, but gave an assessment of wet 
AMD both eyes.  None of these private treatment records 
contained an opinion as to the cause of the veteran's 
bilateral eye pathology.  

A September 2004 VA eye examination diagnosed cataracts both 
eyes and AMD both eyes, end stage.  The veteran was legally 
blind.  No opinion was given regarding the etiology of the 
eye conditions.

The veteran testified at his October 2005 hearing that he 
believed that his eye problems culminating in blindness were 
caused by his exposure to artillery flashes during the 
numerous nighttime firings he participated in as a field 
artillery observer while in the service.  He indicated that 
he wore no eye protection during these firings, but that 
later on other service members were given such protection.  
He also testified that he thought his exposure to chemicals 
while serving as an NCO in the Chemical Warfare Section may 
have also caused or contributed to his current blindness.  He 
indicated that he had prolonged exposure to teargas during 
such service.  He testified that after he fractured his 
cheekbone, he had a bruise under his eye, for which he did 
not seek treatment or examination for eye problems after this 
injury.  He denied that he had eye problems following this 
injury, and did not appear to be linking his current 
blindness to his injury, despite another lay witness's 
contentions that they might be related.  He testified that no 
doctor has related his current eye problems to any incident 
in service.  

Based upon a review of the evidence, the Board finds that 
service connection is not warranted for an eye disorder which 
resulted in blindness to both eyes.  There is no evidence of 
any eye injury or eye disease shown in service.  The 
preponderance of the evidence suggests that the eye disorder 
causing his blindness was manifested decades after service 
and is age related.  

As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

IV.  Increased Rating for Rhinitis

Currently the veteran's service-connected condition is rated 
noncompensable for rhinitis.  A 10 percent evaluation is 
assigned for allergic or vasomotor rhinitis without polyps 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side; a 30 
percent evaluation is assigned when there are polyps.  38 
C.F.R. § 4.97, Diagnostic Code 6522 (2006).

Because the veteran has also been treated for sinusitis in 
the past and was also evaluated under the criteria for such, 
the Board will also consider the criteria for sinusitis.  
According to Diagnostic Code 6513, a 10 percent rating is 
assigned for chronic sinusitis manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An incapacitating episode means one 
that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (2006).

Among the evidence submitted with his increased rating claim 
is the report of an August 2003 VA examination which 
addressed the veteran's rhinitis condition.  The examination 
discussed his history of treatment for sinus infections in 
service, with some symptoms of pain and discharge from his 
nose on discharge from service.  He indicated he had some 
sort of surgery on his sinuses around 1974 that he described 
as a "cleaning out" of the sinus.  His current symptoms 
seemed to be worse on the left.  He no longer had much pain.  
His only symptoms were chronic clear mucoid drainage from his 
nose.  He blew out a large amount of this drainage about once 
a day.  There was no purulence or fevers complained of.  He 
had not seen a doctor for this for quite a while; the 
examiner believed that the veteran indicated that it had been 
years since he had treated with a doctor for these symptoms.  
He was not on any prescription for his nasal symptoms.  He 
had no history of hay fever, allergy to inhalants of any sort 
or prolonged sneezing.  He had smoked from age 21 up to 1995.  
Objective findings revealed that he demonstrated no facial 
evidence of allergies such as "allergic" shiners, 
periorbital edema or voice changes.  His oropharynx was 
normal and there was no post nasal drainage.  His nose 
demonstrated some bluish discolorations of the turbinates but 
there were not markedly large or edematous.  There was no 
current drainage evident inside his nose.  There were no 
polyps seen.  There was no obstruction, no sinus tenderness 
to percussion.  There was no palpable deformity of the left 
antrum.  The impression was that his current symptoms were 
more those of mild chronic rhinitis with daily clear 
drainage, this had apparently been the case for years.  As 
described the symptoms and findings were very minimal and do 
not require treatment.  

The addendum to this VA examination noted that the CT scan of 
the sinuses were normal showing only post operative changes 
on the left.  There were signs of chronic rhinitis as his 
symptoms suggest.  

The report of a September 2003 CT examination revealed 
unremarkable findings regarding the frontal sinuses.  There 
was a deviation of the nasal septum to the left.  Also noted 
was mucosal swelling about the nasal turbinates inferiorally 
and middle turbinate on the right.  The middle turbinate on 
the left had been removed and there was a large communication 
between the nasal passageway and left maxillary antrum.  The 
left maxillary antrum was smaller than the right, consistent 
with history of prior maxillary fracture.  

VA treatment records from 2004 to 2005 showed treatment for 
other medical problems and revealed no evidence of rhinitis 
symptoms.  VA records from 2005 also primarily address other 
physical complaints but do include some mention of rhinitis 
related problems.  In May 2005, he was seen for various 
complaints that included some swelling on the left side of 
his face and increased sinus problems.  He was noted to be 
prescribed Flunisolide nasal spray.  Physical examination of 
the ears, nose and throat revealed his nasal turbinates to be 
boggy and reddened, with yellow exudates visible.  There was 
no redness post throat.  Some slight swelling of the right 
side of the upper gum line, mild swelling of the upper cheek 
were noted, but without redness or increased warmth of the 
skin/cheek.  The assessment was allergies, possible upper 
respiratory infection (URI) with extra lung sounds, age and 
recent post operation, with plans to treat with antibiotics.  
He was instructed to call if there was an increase in 
problems or the symptoms did not improve in 2-3 days.  There 
is no indication in the VA records from 2005 that he returned 
for continued symptoms.  

The veteran testified in his October 2005 hearing that he had 
sinus surgery about 20 years ago.  He described his current 
condition for the past 5 years as fair.  The nasal condition 
bothered him somewhat but was not too much of a pain.  He 
denied seeing doctors for his nasal/sinus problems very much 
after his surgery.  He denied complaining much about 
symptoms.  He indicated that the symptoms were all the time, 
were not related to allergies or that he had seasonal 
worsening of his symptoms.  He indicated he used nasal sprays 
in the past, but that he mostly dealt with his symptoms now 
by sniffing or blowing his nose.  He said he was prescribed a 
nasal spray by the VA and used it only every other day.  His 
symptoms were said to be worse first thing in the morning and 
also at night.  He said that while the VA prescribed him 
medication for his nose, he really did not see a doctor for 
this condition.  

In February 2005 the veteran was followed up for several 
medical complaints including "allergies."  The problem list 
included allergic rhinitis, NOS.  The physical examination 
did not include examination of the nose or sinus region.  The 
assessment was that his allergies were stable.  

In summary the Board finds that the preponderance of the 
evidence is against a compensable rating for his chronic 
rhinitis.  Aside from some complaints of clear drainage, 
which he relieves by sniffing, he is essentially 
asymptomatic.  There is no evidence of nasal obstruction or 
polyps shown in the August 2003 VA examination and the recent 
VA records.  Nor does the medical evidence show, nor has he 
complained of either incapacitating or non incapaciting 
episodes of sinusitis in the amount of either episodes that 
would warrant a compensable rating.  He is shown to have been 
treated for one upper respiratory infection in May 2005, with 
no evidence that this was infection was prolonged and there 
is no subsequent evidence of recurrence.  

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.  

Extraschedular Consideration

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, the veteran is noted to 
be of advanced age and is unemployable due to disabilities 
other than his service-connected rhinitis.  Thus, he is not 
shown to be rendered unemployable by his rhinitis nor is he 
shown to have such frequent periods of hospitalization so as 
to render the schedular standards impractical.  


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for residuals of a facial 
fracture is reopened.  To this extent, the claim is granted.

Service connection for an eye disorder resulting in blindness 
of both eyes is denied.

Entitlement to a compensable rating for chronic rhinitis is 
denied.


REMAND

As noted above, the claim for entitlement to service 
connection for residuals of a facial fracture has been 
reopened based on the receipt of new and material evidence.  

The Board notes that the veteran in his October 2005 hearing 
testified that he has facial pain when chewing as well as 
pain under his right eye which he believes is a residual of 
the facial fracture received during active service.  The only 
medical evidence of possible residual of this injury comes 
from the September 2003 CT scan, the results of which are 
suggestive of an old fracture, though it showed the left 
maxillary antrum was smaller than the right, consistent with 
history of prior maxillary fracture.  It did not clearly 
indicate which maxillary antrum was actually affected by the 
fracture, either the larger right one or the smaller left 
one.  The fracture was said to have been on the right 
cheekbone in the 1946 separation examination.  The August 
2003 VA examination did not provide an opinion as to the 
nature and any etiology of any current residuals from the 
facial fracture shown in service and there are no other 
examinations that address this question.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal, the 
case is REMANDED for the following development:

1.  The AOJ should schedule the veteran 
for an examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed 
residuals of a facial fracture.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his claimed residuals of facial fracture.  
Specifically, the examiner is requested 
to provide an opinion as to whether the 
veteran has any current facial disability 
or disabilities, and if so, the medical 
probability that any diagnosed facial 
disability is a residual of the facial 
fracture documented in service in the 
January 1946 separation examination or is 
otherwise related to service.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Thereafter, the AOJ should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


